426 F.2d 822
UNITED MORTGAGEE SERVICING CORPORATION, Appellee,v.Richard H. WRIGHT, III and Thomas D. Wright, Jr., Appellants.
No. 13986.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1970.
Decided May 12, 1970.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham; Edwin M. Stanley Judge, 312 F.Supp. 1239.
E. K. Powe, Durham, N. C., for appellants.
Jerry L. Jarvis, Durham, N. C. (Watkins & Jarvis, Durham, N. C., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, BUTZNER, Circuit Judge, and JONES, District Judge.
PER CURIAM:


1
For the reasons stated by the District Court in its discussion of the issues after its statement of it formal findings and conclusions, 312 F.Supp. 1239, the judgment is affirmed.


2
Affirmed.